DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2017/0195993) in view of Calman (US 2014/0104372)


    Regarding claim 1, Cole discloses: A system for intelligent on-boarding and resource account management, the system comprising: at least one memory device with computer-readable program code stored thereon; (Cole, Figure 1, item 116, “memory device”)  at least one communication device; (Cole, Figure 1, item 112, “communication device”) at least one processing device (Cole, Figure 1, item 114, “processing device”) operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program (Cole, Figure 1, item  120,“ computer readable instructions ”) code is configured to cause the at least one processing device to: receive, from a user device  (Cole, Figure 1, item 104, “user device”), a request to access the resource account management platform; (Cole [0037], e.g. line 14- The user resource application 122 based on communication from the resource tracking and allocation system 108 may randomly require the user to authenticate into the resource interface by requesting a random resource account authentication credential to access the interface…based on the received authentication credentials and requisite authorization, the resource tracking and allocation system 108 may extract resource data associated with user resources from various sources … and present the extracted, parsed data on the resource interface; [0072], e.g. line 31-   the trigger event may comprise determining that the user has initiated/requested the implementation of the at least one resource allocation tool; [0036] The user device 104 comprises computer-readable instructions 120 and data storage 118 stored in the memory device 116, which in one embodiment includes the computer-readable instructions 120 of a user resource application 122; [0036], e.g. line 7- the user resource application 122 is a comprehensive integrated platform)
 in response to the request, display, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to view a competitive dashboard; (Cole, [0037], e.g. line 19- based on the received authentication credentials and requisite authorization, the resource tracking and allocation system 108 may extract resource data associated with user resources from various sources … and present the extracted, parsed data on the resource interface ; [0072], e.g. line 31- the trigger event may comprise determining that the user has initiated/requested the implementation of the at least one resource allocation tool…line 45- In this regard, the system may present the resource allocation interface, via the operative communication link, before and/or after the implementation of the at least one resource allocation tool with the current values of the resource levels of the user resources involved (corresponding to “a resource account summary”); [0027], e.g. line 4- providing a real-time resource tracking and allocation platform via an interactive interface with incorporated dashboard; [0042] the resource application 158 may generate and display on the interactive resource interface. The resource application 158 may display a forecast of the determine balances, schedules, and goals via an interactive interface that includes a selectable dashboard; page 10, right column, line 3- The resource transfer interface may comprise links, references and functionalities that enable the user to navigate between different pages/windows/dashboards of the interfaces presented by the user resource application.)
aggregate data from one or more users with resource accounts linked to the resource account management platform; (Cole, [0074], e.g. line 8- in addition to displaying the resource availability for usage the interface may further display visual representation of transfers, graphical representation of resource values required for critical tasks, total savings aggregated from one or more savings accounts and the like;  [0027], line 6 - the invention provides various interactive tools and integrated interfaces/dashboards on a mobile device associated with the user. Specifically, the invention provides an integrated platform to enable the user to monitor various resources/accounts associated with multiple entities, monitor current resource levels and balances and track past and current resource transfers, by extracting resource data from various sources/locations associated with the resources and generating a single integrated interface/platform on the user device. The invention may further aggregate and suitably transform the data to determine comprehensive spending trends and saving patterns of the user based on parsing the resource data associated with multiple user resources/accounts)
and generate the competitive dashboard for display via the graphical interface to the one or more users based on the aggregated data from the one or more users. (Cole, [0027], e.g. line 6- the invention provides various interactive tools and integrated interfaces/dashboards on a mobile device associated with the user. Specifically, the invention provides an integrated platform to enable the user to monitor various resources/accounts associated with multiple entities, monitor current resource levels and balances and track past and current resource transfers, by extracting resource data from various sources/locations associated with the resources and generating a single integrated interface/platform on the user device. The invention may further aggregate and suitably transform the data to determine comprehensive spending trends and saving patterns of the user based on parsing the resource data associated with multiple user resources/accounts; [0074], e.g. line 8-  further display visual representation of …, total savings aggregated from one or more savings accounts and the like; ) 
   However Cole does not clearly disclose:
 receive authorization from the one or more users to join a competitive comparison group;  
   However Calman discloses: 
receive authorization from the one or more users to join a competitive comparison group; (Calman, [0009], line 3- prompt the user to confirm that the second participant is authorized to join the video conference; and receive confirmation from the user, wherein the second participant is connected to the video conference in response to receiving the confirmation from the user; [0019], e.g. line 12-  While the customer is waiting for the call to commence, the customer may be provided information indicating the wait time until the call commences and may be given relevant information or links to information using the conference application, such as by a split screen showing relevant information as well as hold time information. In some cases, the customer is given an opportunity to play games or navigate the Internet for topics unrelated to the topic of the call; [0052] the system of method 300 determines that the second participant is authorized to join the video conference based on the geographical location of the user, first participant, and/or second participant.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cole with the teaching of Calman to provide a customer an unprecedented balance of convenience, personalization, and exceptional customer service, (Calman, [0019]).

   Claims 8 and 15 correspond to claim 1, and are rejected accordingly.

    Regarding claim 2, Cole in view of Calman discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein the competitive dashboard further comprises one or more of a savings goal progress, a task completion summary, or educational module completion summary.  (Cole, [0028], e.g. line 20- The system may provide a dashboard where the user can view a snapshot of savings activities and tools like goal, progress, forecasted balance, savings projections, spending categories, links to savings tools, and the like associated with all of the user's resources. [0074], e.g. line 17- The interface 330 may further comprise a display of user goals 336 and associated information like percentage completion, status (active, paused and the like), resource values, visual representation of the goals and the like; [0027], e.g. line 4- providing a real-time resource tracking and allocation platform via an interactive interface with incorporated dashboard; [0053], e.g. line 39- For example, the user may have an education savings goal associated with a transactional account involving transfer of a predetermined resource value/amount from the transactional account to an education savings account every week to achieve a target resource value at the educational savings account within a pre-determined time period.)
   
    Claims 9 and 16 correspond to claim 2, and are rejected accordingly.

   Regarding claim 3, Cole in view of Calman discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites: wherein the competitive dashboard is continually updated based on real-time information of the resource accounts of the one or more users.  (Cole,[0053], e.g. line 22 -  Resource levels may indicate the current values of the resources that may be determined in real-time or near real time, either when the user initiates a session or periodically to ascertain current/updated values; [0061], e.g. line 15- determine resource values/amounts involved and determine updated resource levels by considering each of the resource transfers, in real-time; page 17, right column, line 12- As such, this may provide a user with a past, future, or present view of all resources allocated in a variety of ways to determine the best allocation for the user at that time. As illustrated in block 528, the system may recalculate and update the resource interface with the adjustments from block 526. Finally, the system may present the user with the updated interface with dashboards and similar snapshot capabilities for the updated adjustments;)

   Claims 10 and 17 correspond to claim 3, and are rejected accordingly.

    Regarding claim 5, Cole in view of Calman discloses all of the features with respect to claim 1 as outlined above. Claim 5 further recites: continuously monitoring a resource balance of a resource account of a user; (Cole, [0047], line 17- continued monitoring of the user resources; [0027], line 9- an integrated platform to enable the user to monitor various resources/accounts associated with multiple entities, monitor current resource levels and balances) 
receiving an indication via the resource account management platform that the user has identified a goal product or service; (Cole, [0065], e.g. line 14- the user may specify the critical tasks; [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources; [0103], e.g. line 2- receive an indication from the user to adjust spending, saving, or other illustrated metrics on the interface; [0078], line 19- The system may also generate a contextual visual representation of a goal product or service for the user resources; [0084], line 6- The system may determine and subsequently display a forecast of the determine balances, payment schedules such as outflows, and goals via an interactive resource interface that includes a selectable dashboard.) 
retrieve a resource amount for the goal product or service from an external information source; (Cole,  [0065], e.g. line 24- The system may then determine, for each user resource, resource values/amount required for critical tasks; [0043], e.g. line 6 - to perform one or more steps involved in resource tracking and allocation and/or transmit control instructions to other systems and devices to cause the systems and devices to perform specific tasks. In this way, the resource application 158 may determine user resources associated with the user, based on extracting pertinent information from the data storage 152, the user device 104, the financial institution system 106 and other external and third-party systems. In this regard, the resource tracking and allocation system 108 may be configured to establish communication links with the user device 104, the financial institution system 106 and other external and third-party systems, in order to retrieve resource data from memory or data storage devices associated with these systems. ) 
identify one or more goals or tasks and associated resource reward amounts; (Cole, [0051], e.g. line 36- the system may analyze user application information associated with a merchant and determine that the user is associated with a fourth resource comprising loyalty points (corresponding to “reward amounts”) that can be redeemed for products or services; [0065], e.g. line 14- the user may specify the critical tasks; [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources;)
and updating the competitive dashboard with the user's progress toward the goal product based on comparison of the resource balance and the resource amount for the goal product.  (Cole, page 17, right column, line 12- As such, this may provide a user with a past, future, or present view of all resources allocated in a variety of ways to determine the best allocation for the user at that time. As illustrated in block 528, the system may recalculate and update the resource interface with the adjustments from block 526. Finally, the system may present the user with the updated interface with dashboards and similar snapshot capabilities for the updated adjustments, [0065], e.g. line 24- The system may then determine, for each user resource, resource values/amount required for critical tasks, for the allocation time period, and hence determine the resource values/amounts available for other allocations after deducting the outflows for critical tasks. The resource availability for each user resource may be positive, negative or neutral. The system may then aggregate the resource amounts available for each resource and determine a total, net value of resources available for the user; page 4, left column, line 18- The system may provide a dashboard where the user can view a snapshot of savings activities and tools like goal, progress, forecasted balance, savings projections, spending categories, links to savings tools, and the like associated with all of the user's resources; [0101]  the system may display the expense smoothing along with the savings activities, goal progression, …, and forecasts onto the resource interface and/or onto selectable dashboards associated therewith. The interface and dashboards may appear via overlay on a mobile device screen such as during a web session, texting session, telephone session, gaming session, or the like being conducted on the mobile device.)


     Claims 12 and 19 correspond to claim 5, and are rejected accordingly.

   Regarding claim 6, Cole in view of Calman discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites: establishing a communicable linkage between an external gaming device and the resource management platform via the user device; (Cole, [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources. In this regard, the system may establish an operative communication link with a mobile device associated with a user…line 19- user devices comprising… gaming consoles; [0046], e.g. line 6- a "system" comprising one or more of the resource tracking and allocation system 108, the financial institution system 106 and the user device 104.)
identifying goals or tasks associated with the external gaming device; (Cole, [0065], e.g. line 14- the user may specify the critical tasks; [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources. In this regard, the system may establish an operative communication link with a mobile device associated with a user…line 19- user devices comprising… gaming consoles;) 
displaying an option for user input related to the external gaming device on the graphical user interface of the user device;(Cole, [0120], e.g. line 4- The system may transmit control instructions to the mobile device that cause the user resource application to present an interactive resource allocation interface on the display of the mobile device, wherein the interactive resource interface is configured to receive user input comprising physical gestures. The interactive resource allocation interface may comprise design elements and game principles in non-game contexts such as financial resource transfers; [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources. In this regard, the system may establish an operative communication link with a mobile device associated with a user…line 19- user devices comprising… gaming consoles;) 
 receiving user input related to the external gaming device indicating completion of the goals or tasks associated with the external gaming device; (Cole, [0074], e.g. line 17- The interface 330 may further comprise a display of user goals 336 and associated information like percentage completion, status (active, paused and the like), resource values, visual representation of the goals and the like;[0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources. In this regard, the system may establish an operative communication link with a mobile device associated with a user…line 19- user devices comprising… gaming consoles; [0110], e.g. line 24- in response to a user input, determine a progressive growth rate of savings to achieve savings goals; [0117], e.g. line 16 - This gamification approach may be combined with any of the resource allocation tools and resource transfer steps to achieve faster and optimal allocations based on user input. The system may further periodically alert the user to perform savings transfers for completion of goals; [0078])
and depositing resources to a resource account of a user in response to receiving user input related to the external gaming device.  (Cole, [0108], e.g. line 2, the system may identify at least one trigger event comprising an inflow resource transfer into the first user resource, …The system may then determine that a first amount of funds (inflow resource transfer value) associated with the user's paycheck are being deposited (inflow resource transfer) into the checking account; [0023], e.g. line 6- Typically, inflow resource transfers comprise income, influx, earnings or other input into a particular resource that result in increase of a resource level of the resource; [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources. In this regard, the system may establish an operative communication link with a mobile device associated with a user…line 19- user devices comprising… gaming consoles;)

   Claims 13 and 20 correspond to claim 6, and are rejected accordingly.


   Regarding claim 7, Cole in view of Calman discloses all of the features with respect to claim 6 as outlined above. Claim 7 further recites: wherein the competitive dashboard further comprises an information summary of resources deposited to a resource account in response to user input related to the external gaming device.  (Cole, [0022], e.g. line 20- Examples of resources associated with accounts may be accounts that have cash or cash equivalents (savings account, checking account and the like), or accounts that are funded with or contain property, such as safety deposits box account for jewelry, a trust account that is funded with property, or the like. …Resource level may also be referred to as an available balance, a collected balance, good funds, and usable funds; [0008], e.g. line 15 - wherein the interactive resource allocation interface comprises a display of the one or more transactional resources and the transactional resource levels; [0027], line 4- providing a real-time resource tracking and allocation platform via an interactive interface with incorporated dashboard. In this way, the invention provides various interactive tools and integrated interfaces/dashboards on a mobile device associated with the user. Specifically, the invention provides an integrated platform to enable the user to monitor various resources/accounts associated with multiple entities, monitor current resource levels and balances; [0047], e.g. line 3- the system initiates determining the user resources based on receiving an indication that the user wishes to evaluate the user's resources. In this regard, the system may establish an operative communication link with a mobile device associated with a user…line 19- user devices comprising… gaming consoles)

    Claim 14 corresponds to claim 7, and is rejected accordingly.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2017 /0195993) in view of Calman (US 2014/0104372) in further view of Grace (US 8,275,797 B2)


  Regarding claim 4, Cole in view of Calman discloses all of the features with respect to claim 1 as outlined above. Cole in view of Calman does not clearly disclose: 
providing a learning or education module to the user via the graphical user interface;  receiving an indication that a user has selected to complete learning or education module; verifying completion of the learning or education module based on receiving answers to a summary quiz, wherein the summary quiz is a component of the learning or education module; and updating a resource account of the user to reflect completion of the learning or education module.  
     However, Grace discloses:
 providing a learning or education module to the user via the graphical user interface;  (Grace, column 2, line 34- provide for a user training selection interface configured to provide for user selection of one or more of the plurality of training modules)
receiving an indication that a user has selected to complete learning or education module; (Grace, column 2, line 34- provide for a user training selection interface configured to provide for user selection of one or more of the plurality of training modules; column 33, line 66- as the user 104 completes the training modules or certification programs and the associated tests, quizzes, etc. the knowledge management application 125 receives the notification of completion from the user computer systems 110 and stores the progress in the bank databases 130.)
verifying completion of the learning or education module based on receiving answers to a summary quiz, wherein the summary quiz is a component of the learning or education module;  (Grace, column 33, line 66- as the user 104 completes the training modules or certification programs and the associated tests, quizzes, etc. the knowledge management application 125 receives the notification of completion from the user computer systems 110 and stores the progress in the bank databases 130)
and updating a resource account of the user to reflect completion of the learning or education module.  (Grace, column 33, line 66- as the user 104 completes the training modules or certification programs and the associated tests, quizzes, etc. the knowledge management application 125 receives the notification of completion from the user computer systems 110 and stores the progress in the bank databases 130; column 3, line 32- provide for the user training results interface configured to display the user status related to a training module, wherein the user status includes one or more of available status, in-progress status, or completed status)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cole in view of Calman with the teaching of Grace to store, generate, distribute, score, and track all of the knowledge generated by the associates of a business through one integrated system in a seamless manner , (Grace, column 2, lines 12-15) and also to improve the user's general knowledge about other groups, departments, subchannels,
or channels within the bank,  (Grace, column 32, line 30).
  
   Claims 11 and 18 correspond to claim 4, and are rejected accordingly.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166